Exhibit 10.1

 

FIRST AMENDMENT TO RESTATED DIP CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO RESTATED DIP CREDIT AGREEMENT (this “Amendment”) dated
effective as of March 30, 2009, is entered into by and among the lenders
identified on the signature pages hereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), REGIMENT CAPITAL
SPECIAL SITUATIONS FUND III, L.P., a Delaware limited partnership (“Regiment”),
as administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), STORM CAT ENERGY (USA)
CORPORATION, a Colorado corporation, as a debtor and debtor-in-possession
(“Borrower”), STORM CAT ENERGY CORPORATION, a company incorporated under the
laws of British Columbia, Canada (“Parent”), as a non-debtor guarantor, and each
subsidiary of Borrower listed as a guarantor on the signature pages hereof, each
as a debtor and debtor-in-possession (the “Subsidiaries” and collectively with
the Borrower, the “Debtor Loan Parties”).  All capitalized terms used in this
Amendment and not otherwise defined herein have the meanings ascribed to such
terms in the Credit Agreement (as defined below).

 

Recitals

 

A.            The Debtor Loan Parties have commenced cases (the “Chapter 11
Cases”) under Chapter 11 of Title 11 of the United States Bankruptcy Code in the
United States Bankruptcy Court for the District of Colorado, Denver Division
(the “Bankruptcy Court”), and the Debtor Loan Parties have retained possession
of their assets and are authorized under the Bankruptcy Code to continue the
operation of their businesses as debtors-in-possession.

 

B.            The Debtor Loan Parties, the Parent, the Agent and the Lenders are
parties to that certain Restated DIP Credit Agreement dated as of January 30,
2009 (as the same may be amended, restated, increased or extended from time to
time, the “Credit Agreement”).

 

C.            The parties hereto desire to modify the Credit Agreement and the
other Loan Documents in accordance with the terms and conditions set forth
herein.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Debtor Loan Parties, the Parent, the Agent and the Lenders hereby agree as
follows:

 

1.             Modifications to the Credit Agreement.  Upon the satisfaction of
the conditions set forth in Section 2 hereof, the Credit Agreement shall be
amended as follows:

 

(a)           Annex I (the Budget) to Schedule 1.1 of the Credit Agreement is
hereby deleted in its entirety, and replaced by Annex I attached to this
Amendment.

 

(b)           The definition of “Final Maturity Date” in Schedule 1.1 of the
Credit Agreement is hereby deleted in its entirety, and replaced as follows:

 

“Final Maturity Date” means the date which is the earliest of (a) July 31, 2009,
(b) the date of the substantial consummation (as defined in Section 1101(2) of
the Bankruptcy Code) of a plan of reorganization in the Chapter 11 Cases that
has been confirmed by an order of the Bankruptcy

 

--------------------------------------------------------------------------------


 

Court, (c) the date of a sale of substantially all of the assets of Borrower and
the Debtor Guarantors (which may take the form of an asset sale, stock sale or
otherwise as approved by Agent and Lenders), and (d) such earlier date on which
all Loans and other Obligations for the payment of money shall become due and
payable in accordance with the terms of this Agreement and the other Loan
Documents.

 

(c)           The definition of “Material Adverse Change” in Schedule 1.1 of the
Credit Agreement is hereby deleted in its entirety, and replaced as follows:

 

“Material Adverse Change” means any event, occurrence, condition or combination
thereof, which in the sole judgment of the Agent and the Required Lenders has
resulted in (a) a material adverse change in the business, operations, results
of operations, net operating income, value of Collateral, assets, liabilities or
condition (financial or otherwise) of the Loan Parties, taken as a whole, (b) a
material impairment of any Loan Party’s ability to perform its obligations under
any Loan Document to which it is a party or of the Lender Group’s ability to
enforce the Obligations or realize upon the Collateral, or (c) subject to
Permitted Priority Liens, a material impairment of the enforceability or
priority of Agent’s Liens with respect to the Collateral.

 

(d)           Clause (ii)(B) of the definition of “Agreed Administrative Expense
Priorities” in Schedule 1.1 of the Credit Agreement is hereby modified to delete
the number “$750,000” and replace it with “$350,000”.

 

2.             Conditions to Effectiveness.  This Amendment shall not become
effective until the following conditions have been satisfied:

 

(a)           The Bankruptcy Court shall have entered an order from which no
appeal or motion to reconsider has been timely filed and which is not the
subject of a stay pending appeal (unless the Agent and the Lenders waive such
requirement), together with all modifications and amendments thereto, in form
and substance satisfactory to the Agent and the Lenders, which, among other
matters but not by way of limitation, authorizes the amendments to the Loan
Documents described in this Amendment and authorizes the Debtor Loan Parties to
execute this Amendment and perform all of their obligations hereunder; and

 

(b)           The Agent and the Lenders shall have executed a counterpart of
this Amendment and shall have received counterparts of this Amendment executed
by the Debtor Loan Parties and the Parent.

 

3.             Amendments to the other Loan Documents.  Any reference in any
Loan Document to the Credit Agreement shall be a reference to the Credit
Agreement as modified by this Amendment, and any reference in any Loan Document
to any other Loan Document shall be a reference to such referenced Loan Document
as modified by this Amendment.

 

4.             Ratification.  The Debtor Loan Parties and the Parent hereby
ratify each of their respective obligations under the Credit Agreement and the
Loan Documents to which they are a

 

2

--------------------------------------------------------------------------------


 

party, and agree and acknowledge that the Credit Agreement and each of the other
Loan Documents shall continue in full force and effect as amended and modified
by this Amendment.

 

5.             Law.  This Amendment shall be construed in accordance with and
governed by the laws of the State of New York and of the United States of
America.

 

6.             Counterparts.  This Amendment may be signed in any number of
counterparts and by different parties in separate counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 

7.             Binding Effect.  The Amendment shall be binding upon and inure to
the benefit of the Agent, the Lenders, the Debtor Loan Parties and the Parent
and each of their successors and permitted assigns.  Neither the Debtor Loan
Parties nor the Parent shall have the right to assign any of their rights
hereunder or any interest herein.

 

8.             Final Agreement of the Parties.  THIS AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE MATTERS THEREIN AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

 

[Signature pages follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers or general partners, as applicable, to
be effective as of the date first written above.

 

 

 

STORM CAT ENERGY (USA) CORPORATION,
as debtor, debtor-in-possession and Borrower

 

 

 

 

 

 

 

 

By:

/s/ Joseph M. Brooker

 

 

Name:

Joseph M. Brooker

 

 

Title:

President

 

 

 

 

 

 

 

 

STORM CAT ENERGY CORPORATION,
as non-debtor guarantor pursuant to the Parent Guaranty

 

 

 

 

 

 

 

 

By:

/s/ Joseph M. Brooker

 

 

Name:

Joseph M. Brooker

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

STORM CAT ENERGY (ALASKA) LLC,
as debtor, debtor-in-possession and Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Joseph M. Brooker

 

 

Name:

Joseph M. Brooker

 

 

Title:

President

 

 

 

 

 

 

 

 

STORM CAT ENERGY (POWDER RIVER) LLC,
as debtor, debtor-in-possession and Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Joseph M. Brooker

 

 

Name:

Joseph M. Brooker

 

 

Title:

President

 

 

 

 

 

 

 

 

STORM CAT ENERGY (FAYETTEVILLE) LLC,
as debtor, debtor-in-possession and Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Joseph M. Brooker

 

 

Name:

Joseph M. Brooker

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

 

TRIPLE CROWN GATHERING CORPORATION,
as debtor, debtor-in-possession and Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Joseph M. Brooker

 

 

Name:

Joseph M. Brooker

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

STORM CAT ENERGY (USA) OPERATING CORPORATION,
as debtor, debtor-in-possession and Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Joseph M. Brooker

 

 

Name:

Joseph M. Brooker

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

 

REGIMENT CAPITAL SPECIAL SITUATIONS FUND III, L.P.,
as Agent and as a Lender

 

 

 

 

 

By:

/s/ Richard Miller

 

 

Name:

Richard Miller

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------